TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00331-CR


John Thomas Shewmaker, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 03-0178-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

After his notice of appeal was received by this Court, the trial court granted John
Thomas Shewmaker's motion for new trial and dismissed the prosecution.  The appeal is dismissed
as moot.


  
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   June 26, 2003
Do Not Publish